Citation Nr: 1608113	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-18 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and from November 1975 to October 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO in Boise, Idaho, currently has jurisdiction over the Veteran's appeal. 

This appeal was previously before Board in August 2013, at which time it was remanded for further development.  The case has now been returned to the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

The occupational and social impairment resulting from PTSD more nearly approximates reduced reliability and productivity for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2007 and February 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's psychiatric disability is currently rated 50 percent disabling, under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is rated under the General Rating Formula for Mental Disorders.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).  

In an April 2008 VA examination report, the Veteran reported that nothing had changed for him since May 2005.  He continued to be involved in his black power events and has met people with this hobby.  He indicated trying a back-to-work program, but was unable to sustain effort due to his physical problems.  

Mental status examination revealed the Veteran was neither neat nor clean.  He was unshaven for several days and walked with some obvious effort and use of a cane.  He had an engaging demeanor.  His speech was spontaneous and fluid.  He had a positive mood and expressive affect.  There was no evidence of a thought disorder.  He had little insight and judgment.  He reported occasional alcohol use and had stopped smoking.  He reported being ill recently with a 20 pound weight loss.  He indicated that his appetite was good and use of a CPAP.  He denied suicidal ideation.  The Veteran reported some intrusive memories and some increase in physiological response to some triggers that persist.  Otherwise, he felt he had been functioning at the same level since his prior VA examination.  He denied any type of treatment.  The examiner noted that the Veteran indicated that he filed a claim because he wants a 100 percent disability rating so he could keep up with bills.  The examiner assigned a GAF of 51.

In a June 2009 statement, the Veteran clarified that he would like additional money because the result of his disabilities prevents him from maintaining any type of gainful employment.

In his September 2009 statement, the Veteran reported sleepless nights, anger management issues, difficulty with relationships, depression affecting his ability to function independently, and difficulty in adapting to stressful situations.  He stated that he was borderline illiterate and that he finds it difficult to work with others, maintain gainful employment, and to communication his wants and intensions.  

In a September 2009 VA examination report, the Veteran reported that he has nightmares several times per week about being back in Vietnam.  He indicated that he is not too stressed out during the day, but he begins thinking about how he is unable to work at the end of the day and is often depressed in the evening.  He denied suicidal ideation or psychotic symptoms.  He indicated avoiding noises as they make him jump and flinch.  He stated that he kept to himself to stop himself from hitting the deck.  The Veteran's wife of 38 years joined the session.  The wife reported the Veteran had nightmares three times a week and that he had anger problems and does not interact with people much. 

He reported not working since a logging accident in 1992 and that he cannot stand for long periods of time or move very fast.  He indicated that the county is trying to kick him out of his house because of its disrepair.  He reported enjoying visiting people at rendezvous, which are similar to war reenactments.  

On mental status examination, the Veteran was alert, a little disheveled, and unshaven.  His speech was normal, and he ambulated with a cane.  There was no psychomotor retardation or agitation.  His mood was euthymic, often jovial, and his affect wide and appropriate.  There were no perceptual abnormalities evident during the examination.  His thinking was linear and goal-directed.  There was no delusional content, suicidal or homicidal ideation.  He was oriented in all spheres and memory was grossly intact.  There were no panic attacks, obsessive behavior, or impaired impulse control during the session.

The Veteran continued to report sleep disturbances and anxiety since the prior examination.  The examiner found there had been no change in his PTSD symptoms.  It was noted the Veteran's worsening disability was due to his physical condition.  The examiner assigned a GAF of 54.

On a VA examination in December 2013, the examiner noted the Veteran's current GAF was 54 with the Veteran experiencing moderate difficulty in social and occupational functioning (e.g. few friends, frequent irritability).  The examiner noted occupational  and social impairment with reduced reliability and productivity.  The Veteran reported that he has been married to his wife for the past 41 years and they are not having problems in the relationship.  Their son lives with them because he was injured in a car accident and is unable to work.  The Veteran attends Sunday religious services but is not socially involved in his religious community.  He volunteers with the local Eagles every Tuesday but has limited interactions with other people.  He reported being retired.

The Veteran had been taking Fluoxetine to help manage his irritability, but it was giving him headaches so he stopped taking it and the headaches resolved.  He reported chronic pain from arthritis and that he slept four consecutive hours a night with waking to use the restroom.  He reported tossing and turning at night because he cannot get comfortable due to pain.  He was diagnosed with sleep apnea and uses a CPAP nightly.  He also reported getting up to walk the perimeter checking the windows and locks before going back to sleep.  He endorsed having minor concentration and memory problems.  

The Veteran reported nightmares occurring several times a month.  He noted experiencing intrusive thoughts and memories several times a week that elicit moderate anxiety.  He noted being easily startled and highly anxious for a while after being startled.  He had also been feeling frequently agitated and paced through the house, particularly if he was frustrated.  He denied experiencing current thoughts of suicidal ideation or having had them in the past.  He denied having thoughts of wanting to harm others.  He denied experiencing current symptoms of depression.

The Veteran reported being able to manage basic activities of daily living.  He described being able to manage responsibilities in the household as needed without impairment.  He reported being able to manage instrumental activities of daily living without significant impairment such as using the telephone, preparing food, accessing transportation, handling medication, and managing fiances.  He reported that he failed to pass a driver's test because he is functionally illiterate.  He indicated that he passed the pencil and paper driving test initially but experienced extreme difficulties on the computer. 

The examiner noted the Veteran had symptoms of anxiety, suspiciousness, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner observed the Veteran presented early for the interview with good personal hygiene.  His sensorium was clear and he was oriented to person, place, time, and situation.  He was cooperative with normal eye contact.  His speech tended to be tangential but he was responsive to redirection.  His thought processes were logical and coherent without evidence of delusions or obsessions.  He was preoccupied with reporting that he changed his medication because it was giving him headaches and repeated this multiple times during the examination.  His impulse control was sufficient.  His judgement was good.  His self-care was adequate.  He denied experiencing hallucinations.  He described his mood as grumpy.  His affect was restricted in range and intensity. 

The examiner noted the Veteran's overall symptoms appear to have been stable since his last evaluation.  The examiner noted it was difficult to assess the current impact of the Veteran's PTSD symptoms on his employability because he has not worked after being injured over 20 years ago.  It was noted, prior to being injured, the Veteran appears to have been able to work without significant impairments caused by his PTSD.  Looking at the type, frequency, and intensity of PTSD symptoms, the examiner noted they would likely create reduced reliability and productivity (primarily due to his irritability and lowered tolerance from stress) occupationally but not to preclude him from obtaining and maintaining the type of physical employment he may be capable of doing.

Review of VA treatment records shows that his symptoms essentially remained consistent.  In July 2008, his PTSD was noted as stable.  In a March 2010 note, he was noted as stable and not requiring treatment.  The Veteran denied depression and suicidal concerns.  In March 2013, the examiner noted the Veteran appears to be significantly impaired by his symptoms.  The Veteran reported anxiousness about an upcoming trip, hypervigilance, and difficulty sleeping.  In April 2013, it was noted the Veteran appears to use avoidance and isolation to cope with his symptoms.  In July 2013, it was noted the Veteran seemed to be struggling with exacerbated PTSD symptoms such as hypervigilance.  In November 2014, it was noted that the Veteran mentioned difficulty leaving the house.  In January 2016, it was noted the Veteran was pleasant, cooperative, and had good eye contact.  His thought processes were linear, logical, goal-directed, and at a normal rate.  He was relatively euthymic and denied suicidal or homicidal ideation.  He denied active psychotic material and was alert and oriented.  
	

PTSD Analysis

In this case, the Board finds that a rating for the psychiatric disability in excess of 50 percent is not warranted at any point during the appeal.

Consideration has been given to assigning a rating of 70 percent or 100 percent for the psychiatric disability for a part of the appeal period, but the Board finds that a higher rating is not warranted.  The Veteran has not demonstrated significant deficiencies in work or family relations due to his service-connected disability.  While the Veteran has reported some exacerbations of his psychiatric symptomatology at points during the appeal, the whole of the evidence shows that such symptomatology such as difficulty leaving the house and sleep impairment was considered in the assigned rating.  Even considering the Veteran's reports of hypervigilance and waking at night to walk the perimeter, the occupational and social impairment attributable to the PTSD does not amount to more than occasional decrease in work efficiency and intermittent periods of social impairment.  The Veteran has maintained a healthy relationship with his wife of 41 years and continues to participate in his rendezvous hobby.  

There is no evidence of an inability to establish and maintain effective relationships or more severe symptomatology such as total occupational or social impairment that would warrant any higher rating.  In fact, the Veteran's symptomatology picture has generally remained consistent over the course of this appeal.  The VA examiner's, VA treatment providers, and the Veteran reported that his symptoms essentially remained unchanged between examinations and evaluations.

In addition to the Veteran's PTSD symptoms, the Board notes the assigned GAF scores ranging from 51 to 54 have been assigned during the entire appeal period and they do not support the assignment of any higher rating during the appeal.  According to the DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflict with peers or workers).  

A GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, it must be considered in light of the actual symptoms of the veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  In this case, the Board finds that the extent and severity of the Veteran's PTSD symptoms reported during the entire appeal period are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in the assigned, 50 percent rating for psychiatric disabilities.

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While he reported limited interaction with other during activities outside the home, the Veteran was able to leave the home to attend religious services and rendezvous.  That is evidence to support the assigned 50 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher schedular rating or ratings than the rating assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD disability has not significantly changed and a uniform rating is warranted.

The Board has also considered whether this case should be referred to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Further, specific symptoms are not required for any specific rating.  Rather, the Board has based its decision following as assessment of symptoms of similar severity, frequency and duration of those required for a 50 percent evaluation.  The record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from PTSD is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

The Board finds that further development is necessary before the remaining issue on appeal can be properly adjudicated.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  The Veteran is service connected for PTSD, rated 50 percent; left knee degenerative joint disease, rated 20 percent; and residuals of malaria, rated 0 percent.  The Veteran's combined rating for compensation is 60 percent.  The Veteran does not have one service-connected disability rated at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at least 40 percent.  Therefore, the criteria for consideration of the assignment of TDIU under 38 C.F.R. § 4.16(a) are not met.  The issue, then, is whether the Veteran's service-connected disabilities nevertheless have prohibited him from sustaining gainful employment, such that a TDIU rating may be assigned pursuant to 38 C.F.R. § 4.16(b).

A review of the Veteran's January 2008 application for TDIU shows that he last worked in January 1989 as a firefighter and a tree trimmer and that he no longer worked as a result of his PTSD and knees.  At a December 2013 VA PTSD examination, the examiner found his PTSD symptoms would not preclude him from obtaining and maintaining the type of physical employment he may be capable of doing.  In a December 2013 VA joint examination, the examiner opined that the left knee does not presently render the Veteran unable to secure or maintain gainful employment of a sedentary nature.  

The Board is aware that the Veteran avers that he is functionally illiterate and failed to pass a computerized driving test.  Based on the above, an opinion is needed to address whether the Veteran's service-connected disabilities, alone, or in the aggregate, make him unable to secure or follow a substantially gainful occupation in consideration of his literacy limitations.  

The AOJ should should ensure that any available VA and non-VA treatment records not yet of record are obtained.  38 U.S.C.A. § 5103A(a)-(c).
      
Accordingly, the case is REMANDED for the following action:

1.  Ensure that any available VA and non-VA treatment records not yet associated with the record are obtained. 

2.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the current level of impairment resulting from the service-connected disabilities.  The examiner must review the claim file and must note that review in the examination report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  In providing the requested information, the examiner must consider the Veteran's literacy limitations.  The examiner should comment on functional impairment caused solely by the service-connected disabilities relative to his ability to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type(s) of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.  Nonservice-connected disabilities and age should be neither considered nor mentioned.

3.  Then, the AOJ should consider whether the claim should be referred to the Director, Compensation Service, for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) and take any necessary appropriate action.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


